Donley, J.
The motion to quash the bond in this cause, because the defendant was not charged with any offense against the law, was improperly sustained. It was held in the case of Hodges v. The State, 20 Tex., 493, that “an assault with intent to kill is an offense for which the accused might be convicted of the assault, if not also of the intent to murder.” The recognizance in that case was held legally sufficient, as also in Wilson v. The State, Galveston T., 1860, [25 Tex., 169.]
The judgment is reversed, and the cause
Eemahded.